DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II (claims 1-2 and 5-15) in the reply filed on 05/09/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious and/or examination burden on the examiner. This is not found persuasive. As stated in the office action mailed on 03/15/2022, the species are independent or distinct which would result in a serious burden on the examiner because the shape, size and other characteristics of the device in each of the species are different which would require different search queries and key words for each specie. Further a prior art applicable to one specie would likely not be applicable another specie. 
Claims 1-2, 5-15 are generic and have been examined in this office action.
The requirement is still deemed proper and is therefore made FINAL.

Specification
	The amendment to the specification filed on 11/11/2019 has been entered but objected to for introducing new matter.

The disclosure is objected to because of the following informalities:
Paragraph 0059 recites: “to be connected to a wing a mast” which should read: “to be connected to a wing by a mast”.  
Appropriate correction is required.

The amendment filed 11/11/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
deletion of paragraph 0003, note that originally it was “at least 35 mbar” and now the remaining of the specification is higher than 35 mbar;
addition to paragraph 0034;
addition of second sentence of paragraph 0044;
addition of paragraph 0057,
addition of paragraph 0058, line 1;
addition to paragraph 0089;
addition to paragraph 00101 and
additions of paragraphs 0127-0129.

Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Objections
Claims 1, 6-7 and 9-10 are objected to because of the following informalities:  
Claim 1 recites: “between elements of the nacelle” in line 4 which should read: “between the elements of the nacelle”.
Claim 6 recites: “the predetermined shape has an increase in a from” which should read “the predetermined shape has an increase in thickness from”. 
Claim 7 recites: “at least one of a metal of a fibrous composite material” which should read “at least one of a metal or a fibrous composite material”.
Claim 9 recites: “a device” which should read “the device”.
Claim 10 recites: “a device” which should “the device”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “to be fastened to an element of a nacelle”. It is unclear whether the limitation: “an element” is part of the “elements of the nacelle” recited in line 4 or not of the claim. The metes and bounds of the claim is unclear.
Claims 2, 5-15 are indefinite by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 9 and  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welch (US 9,175,607).
Regarding claim 1, Welch teaches a device for sealing a space at a juncture between elements (26, 28) of a nacelle (Fig. 5, Col. 2, line 66-Col. 3, line 23), the device comprising:
a predetermined shape with a proximal end configured to be inserted into the space between elements of the nacelle (Welch, annotated FIG. 5 below) and a distal end configured to be fastened to an element of the nacelle (Welch, annotated FIG. 5 below) at a fire zone, wherein the device is non-flammable (Col. 2, line 66-Col. 3, line 23).

    PNG
    media_image1.png
    329
    693
    media_image1.png
    Greyscale

Regarding claim 6, Welch teaches all the claimed limitations as stated above in claim 1. Welch further teaches the predetermined shape has an increase in thickness from the proximal end to the distal end (Welch, annotated FIG. 5 above).
Regarding claim 9, Welch teaches all the claimed limitations as stated above in claim 1. Welch further teaches a nacelle including the device (Fig. 3).
Claims 1-2, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft et al. (US 5,910,094).
Regarding claim 1, Kraft teaches a device (52, 60) for sealing a space at a juncture between elements of a nacelle (Figs. 3-4; Col. 4, lines 19-49), the device comprising:
a predetermined shape with a proximal end configured to be inserted into the space between elements of the nacelle (Kraft, annotated FIGS. 3 and 4 below) and a distal end configured to be fastened to an element of the nacelle (Kraft, annotated FIGS. 3 and 4 below) at a fire zone, wherein the device is non-flammable (Col. 4, lines 19-49).

    PNG
    media_image2.png
    586
    746
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    416
    798
    media_image3.png
    Greyscale

Regarding claim 2, Kraft teaches all the claimed limitations as stated above in claim 1. Kraft further teaches the device has a substantially planar plate shape (Fig. 3, Col. 5, lines 1-9).
Regarding claim 5, Kraft teaches all the claimed limitations as stated above in claim 1. Kraft further teaches the distal end is configured to be fastened on the element of the nacelle by riveting (the seal is in the form of a plate 64 which is attached to the nacelle by riveting; Col. 5, lines 17-24).
Regarding claim 9, Kraft teaches all the claimed limitations as stated above in claim 1. Kraft further teaches a nacelle including the device (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch.
Welch teaches all the claimed limitations as stated above in claim 11 including the predetermined shape has an increase in thickness from the proximal end to the distal end.
Welch does not specifically state that the increase in thickness ranges from 0.1 to 2 mm or from 0.4 to 1.6 mm.
However, a careful examination of the specification reveals that no criticality for the specific thickness range has been shown nor any reason as to why the device of the applicant with the claimed thickness would operate any different than the device of Welch, and Applicant has not disclosed that this design with the specific thickness range provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design for the thickness range is from 0.1 to 2 mm or from 0.4 to 1.6 mm is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the device of Welch, and Applicant’s invention, to perform equally well with the thickness range as taught by Welch or the claimed thickness range, because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed thickness range with the device of Welch in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft in view of Takeuchi (US 2018/0156334 A1). 
Kraft teaches all the claimed limitations as stated above in claim 1. 
Kraft fails to teach the device is made of at least one of a metal or a fibrous composite material.
However, Takeuchi teaches a fire seal for use in gas turbine engine, the fire seal (20) comprising a first member and a second member (Fig. 3, para. 0066). Takeuchi further teaches the fire seal is made of at least one of metal such as stainless steel, titanium or a fibrous composite material (0066).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the device of Kraft from stainless steel, titanium or fibrous composite material as taught by Takeuchi as these material are known in the art to withstand high operating temperatures.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft in view of Hodgkinson (US 2015/0233261 A1).
Regarding claim 8, Kraft teaches all the claimed limitations as stated above in claim 1. Kraft does not specifically state the device is made of an elastomer.
However, Hodgkinson teaches a seal element for use in a gas turbine engine (para. 0056). Hodgkinson further teaches the seal element (34) is made of elastomer (para. 0057, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to construct the device of Kraft with elastomer as taught by Hodgkinson as elastomeric materials are known to be fire resistant.
Regarding claim 10, Kraft teaches as modified by Hodgkinson teaches all the claimed limitations as stated above in claim 8. Kraft as modified by Hodgkinson further teaches a non-flammable element (58) (second of the pair of fire seal. Note that in Kraft Figs. 3-4, the fire seal comprises a pair of seals, 60 is the device and 58 is the non-flammable element. See Kraft, Col. 4, lines 9-49), wherein the non-flammable element is non-flammable when in contact with fire at its contours (Kraft, Col. 4, lines 9-49). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft in view of Brochard et al. (US 2015/0175272 A1) hereinafter Brochard. 
Kraft teaches all the claimed limitations as stated above in claim 1. Kraft fails to teach the device is made of silicone according to NFL 17 153.
However, Brochard teaches a fire seal (441, 442) (Fig. 3B) for use on a nacelle in a gas turbine engine. Brochard teaches the seal is made of silicone according to NFL 17153 (paras. 0067-0068).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to construct the seal of Kraft with silicone as taught by Brochard as silicon is known to with stand high operating temperature.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft in view of  Hodgkinson  and further in view of Jones et al (US 2012/0273299 A1) hereinafter Jones.
Kraft as modified by Hodgkinson teaches all the claimed limitations as stated above in claim 10 including the non-flammable element. Kraft as modified by Hodgkinson fails to teach the non-flammable element is mastic.
However Jones teaches a high temperature seal element for sealing between joint sections in a gas turbine engine. Jones further teaches the seal element is mastic (para. 0135).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Kraft such that the non-flammable element is mastic as taught by Jones as mastic is flexible and thus excellent for application where vibration is most likely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0156129 A1 teaches substantially the invention in claim 1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745